- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 3.1 Certificate of Designations, Preferences and Rights of SeriesE Convertible Preferred Stock of AMERICAN TONERSERV CORP. American TonerServ Corp. (the  Company ), a corporation organized and existing under the General Corporation Law of the State of Delaware, does hereby certify that, pursuant to authority conferred upon the Board of Directors of the Company by the Certificate of Incorporation of the Company (the  Certificate of Incorporation ), and pursuant to Section 151 of the General Corporation Law of the State of Delaware, the Board of Directors of the Company at a meeting duly held, adopted resolutions (i) authorizing a series of the Companys previously authorized preferred stock, par value $0.001 per share, and (ii) providing for the designations, preferences and relative, participating, optional or other rights, and the qualifications, limitations or restrictions thereof, of sixty thousand (60,000) shares of Series E Convertible Preferred Stock of the Company, as follows: RESOLVED , that the Company is authorized to issue sixty thousand (60,000) shares of  Series E Convertible Preferred Stock , par value $0.001 per share, which shall have the powers, designations, preferences and other special rights set forth below. (1) Voting Rights . Except as otherwise provided herein or the Companys Certificate of Incorporation or required by law, the holders of the Companys Series E Convertible Preferred Stock and the holders of the Companys Common Stock, par value $0.001 per share (the  Common Stock ) shall vote together as a single class on all matters. Each holder of Series E Convertible Preferred Stock shall be entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series E Convertible Preferred Stock held by such holder could be converted as of the record date for such vote. (2) Conversion of Series E Convertible Preferred Stock . The Series E Convertible Preferred Stock shall be convertible into shares of the Companys Common Stock, on the terms and conditions set forth in this Section 2. (a) Conversion Rate and Conversion Price . Subject to Sections 2(d), 2(e) and 2(f): (i) each share of Series E Convertible Preferred Stock shall be convertible into one thousand (1,000) shares of Common Stock (the  Conversion Rate ); and (ii) the price at which each share of Series E Convertible Preferred Stock is converted into Common Stock (the "Conversion Price" ) for the purposes hereof shall be $0.125. (b) Conversion Right . At any time or times on or after the date of initial issuance of any share of Series E Convertible Preferred Stock (the  Issuance Date ), any holder of Series E Convertible Preferred Stock may, in its sole discretion, elect to convert all or part of its shares of Series E Convertible Preferred Stock into fully paid and nonassessable shares of Common Stock in accordance with Section 2(c) at the Conversion Rate. 1 (c) Mechanics of Conversion. (i) The Company shall not issue any fraction of a share of Common Stock upon any conversion. All shares of Common Stock (including fractions thereof) issuable upon conversion of more than one share of Series E Convertible Preferred Stock by a holder thereof shall be aggregated for purposes of determining whether the conversion would result in the issuance of a fraction of a share of Common Stock. If, after the aforementioned aggregation, the issuance would result in the issuance of a fraction of a share of Common Stock, the Company shall, in lieu of issuing such fractional share, pay to the holder the fair value thereof in cash. (ii) The Company shall pay any and all taxes that may be payable with respect to the issuance and delivery of Common Stock upon conversion of shares of Series E Convertible Preferred Stock unless such taxes result from the issuance of Common Stock to a person other than the holder of Series E Convertible Preferred Stock upon conversion. (iii) To convert shares of Series E Convertible Preferred Stock into shares of Common Stock on any date (a “Conversion Date”), the holder thereof shall (i)transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., California time on such date, a copy of an executed notice of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company, and (ii)surrender the original certificates representing the shares of Series E Convertible Preferred Stock being converted (or an indemnification undertaking with respect to such shares in the case of their loss, theft or destruction) (the “Preferred Stock Certificates”). As soon as practicable and in no event later than the tenth (10th) business day following the date of receipt of a Conversion Notice (the “Share Delivery Date”), the Company shallissue and deliver to the address as specified in the Conversion Notice, a certificate, registered in the name of the holder or its designee, for the number of shares of Common Stock to which the holder shall be entitled.If the number of shares of Series E Convertible Preferred Stock represented by the Preferred Stock Certificate(s) submitted for conversion pursuant to Section 2(c)(iii) is greater than the number of shares of Series E Convertible Preferred Stock being converted, then the Company shall, as soon as practicable and in no event later than ten (10) business days after receipt of the Preferred Stock Certificate(s) (the “Preferred Stock Delivery Date”) and at its own expense, issue and deliver to the holder a new Preferred Stock Certificate representing the number of shares of Series E Convertible Preferred Stock not converted. The person or persons entitled to receive the shares of Common Stock issuable upon a conversion of shares of Series E Convertible Preferred Stock shall be treated for all purposes as the record holder or holders of such shares of Common Stock on the Conversion Date. (d) Adjustments for Subdivisions or Combinations of Common Stock. In the event the outstanding shares of Common Stock shall be subdivided (by stock split, by payment of a stock dividend or otherwise) into a greater number of shares of Common Stock, the Conversion Rate and the Conversion Price of the Series E Convertible Preferred Stock in effect immediately prior to such subdivision shall, concurrently with the effectiveness of such subdivision, be proportionally decreased. In the event the outstanding shares of Common Stock shall be combined (by reclassification or otherwise) into a lesser number of shares of Common Stock, the Conversion Rate and the Conversion Price of the Series E Convertible Preferred Stock in effect immediately prior to such combination shall, concurrently with the effectiveness of such subdivision, be proportionally increased. 2 (e) Adjustments for Reclassification, Exchange and Substitution. If the Common Stock issuable upon conversion of the Series E Convertible Preferred Stock shall be changed into the same or a different number of shares of any other class or classes of stock (or into the right to receive cash or other property), whether by capital reorganization, reclassification or otherwise (other than a subdivision or combination of shares provided for above), then, in any such event, in lieu of the number of shares of Common Stock which the holders would otherwise have been entitled to receive each holder of such Series E Convertible PreferredStock shall have the right thereafter to convert such shares of Series E Convertible Preferred Stock into a number of shares of such other class or classes of stock, cash or other property which a holder of the number of shares of Common Stock deliverable upon conversion of such series of Series E Convertible Preferred Stock immediately before that change would have been entitled to receive in such reorganization or reclassification, all subject to further adjustment as provided herein with respect to such other shares. (f) Adjustments for Issuances of Common Stock at Less Than the Conversion Price. In the event that the Company issues additional shares (other than additional shares issued to employees, directors and consultants pursuant to arrangements approved by the board of directors or compensation committee under the Company’s 2008 Nonqualified Stock Incentive Plan as authorized on the date hereof) at a purchase price per share less than the applicable Conversion Price within one (1) year of final issuance of the shares of Series E Convertible Preferred Stock, the Conversion Rate in effect immediately after such issuance shall be adjusted so that the same shall equal the Conversion Rate determined by multiplying the Conversion Rate in effect immediately after such record date by a fraction of which (A) the numerator shall be the number of shares of Common Stock outstanding on such date plus the number of additional shares of Common Stock issued, and (B) the denominator shall be the number of shares of Common Stock outstanding on such date plus the number of shares which the aggregate offering price of the total number of shares so issued would purchase at the Conversion Price per share of Common Stock on such date, and in determining the aggregate offering price of such shares of Common Stock, there shall be taken into account any consideration received by the Company for such shares, the value of such consideration, if other than cash, to be determined by the Board of Directors. For the purposes of this Section 2(f), any issuance of shares of Series E Convertible Preferred Stock as a dividend paid in-kind in the form of shares of Series E Convertible Preferred Stock pursuant to Section 5(b) hereof shall not be considered in interpreting the phrase "within one (1) year of final issuance," and any such dividend will not cause an extension of such period. 3 (g) Certificate as to Adjustments. Upon the occurrence of each adjustment or readjustment of the Conversion Rate pursuant to this Section 2, the Company, at its expense, shall promptly compute such adjustment or readjustment in accordance with the terms hereof and furnish to each holder of Series E Convertible Preferred Stock a certificate setting forth such adjustment or readjustment and showing in detail the facts upon which such adjustment or readjustment is based. The Company shall, upon the written request at any time of any holder of Series E Convertible Preferred Stock, furnish or cause to be furnished to such holder a like certificate setting forth (i)such adjustments and readjustments, (ii)the Conversion Price at the time in effect, and (iii)the number of shares of Common Stock and the amount, if any, of other property which at the time would be received upon the conversion of each share of Series E Convertible Preferred Stock held by such holder. (h) Status of Converted Stock. In the event any shares of Series E Convertible Preferred Stock shall be converted pursuant to Section 2 hereof, the shares so converted shall be canceled and shall not be reissued as shares of Series E Convertible Preferred Stock but shall resume the status of preferred stock of the Company, undesignated as to series. (i) Certain Notices. In the event that the Company shall propose at any time (i)to effect any reclassification or recapitalization of its Common Stock outstanding involving a change in the Common Stock; or (ii)to merge or consolidate with or into any other corporation, or sell, lease or convey all or substantially all of its assets, or to liquidate, dissolve or wind up; then, in connection with each such event, the Company shall send to the holders of Series E Convertible Preferred Stock at least twenty (20) days prior written notice of the date when the same shall take place (and specifying the date on which the holders of Common Stock shall be entitled to exchange their Common Stock for securities or other property deliverable upon the occurrence of such event). Any public disclosure (as “public disclosure” is defined in Regulation FD promulgated under the Securities Exchange Act of 1934, as amended) shall be considered “written notice” for purposes of this paragraph, notwithstanding anything to the contrary in Section 10 hereof. (j) Company’s Failure to Complete the Conversion of Series E Convertible Preferred Stock. If, for any reason, the Company shall fail to deliver or cause to be delivered, for a period of ten (10) business days, to or upon the order of the holder of any Series E Convertible Preferred Stock that has been converted into Common Stock pursuant to this Section 2, the certificate or certificates evidencing the Common Stock into which such shares of Series E Convertible Preferred Stock shall have been converted, or if the Company shall deliver or cause to be delivered to such holder a certificate or certificates bearing a restrictive legend when the holder was entitled to receive a certificate or certificates without such restrictive legend, the Company shall, upon demand, reimburse the holder for all penalties, fees, charges and other economic loss suffered by such holder, including reasonable legal fees and expenses, as the result of the failure of the Company to have timely delivered the proper certificate or certificates evidencing such Common Stock. 4 (3) Reservation of Authorized Shares. The Company shall, so long as any of shares of Series E Convertible Preferred Stock are outstanding, take all action necessary to reserve and keep available out of its authorized and unissued Common Stock, solely for the purpose of effecting the conversion of the Series E Convertible Preferred Stock, 100% of such number of shares of Common Stock as shall from time to time be sufficient to effect the conversion of all of the shares of Series E Convertible Preferred Stock then outstanding. (4) Liquidation Rights. (a) Original Issue Price. Each share of Series E Convertible Preferred Stock shall have an “Original Issue Price” of $125.00 per share. (b) Liquidation Preference. In the event of (i) the acquisition of the Company by any other entity by means of any transaction or series of related transactions to which the Company is a party (including, without limitation, any stock acquisition, reorganization, merger or consolidation but excluding any sale of stock for capital raising purposes) other than a transaction or series of transactions in which the holders of the voting securities of the Company outstanding immediately prior to such transaction continue to retain (either by such voting securities remaining outstanding or by such voting securities being converted into voting securities of the surviving entity), as a result of shares in the Company held by such holders prior to such transaction, at least fifty percent (50%) of the total voting power represented by the voting securities of the Company or such surviving entity outstanding immediately after such transaction or series of transactions, (ii) a sale, lease or other conveyance of all or substantially all of the assets of the Company, or (iii) any liquidation, dissolution or winding up of the Company, whether voluntary or involuntary (each of (i), (ii) and (iii), a “Liquidation Event”), unless the holders of a majority of the outstanding shares of Series E Convertible Preferred Stock (voting together as a single separate class) waive the treatment of such a transaction as being a Liquidation Event, the holders of each share of Series E Convertible Preferred Stock shall be entitled to receive in cash out of the assets of the Company legally available for distribution to stockholders therefrom (the “Liquidation Funds”), before any amount shall be paid to the holders of shares of any capital stock of the Company of any class junior in rank to the Series E Convertible Preferred Stock in respect of the preferences as to the distributions and payments on a Liquidation Event, an amount per share equal to the greater of (A)(x) the Original Issue Price plus (y) all declared but unpaid dividends (if any) on such share of Series E Convertible Preferred Stock, or (B)the amount per share as would have been payable had each such share been converted to Common Stock immediately prior to such Liquidation Event, with the shares of Series E Convertible Preferred Stock being treated for this purpose as if they had been converted to Common Stock at the then-applicable Conversion Rate (such sum being referred to as the “Liquidation Preference”). If the Liquidation Funds are insufficient to pay the full amount due to holders of Series E Convertible Preferred Stock, then each holder of Series E Convertible Preferred Stock shall receive the same percentage of the Liquidation Funds as the percentage of Series E Convertible Preferred Stock that such holder owns. After the Liquidation Preference has been paid, the Series E Convertible Preferred Stock shall share in the remaining Liquidation Funds with the holders of the Common Stock of the Company on an as if converted basis. Notwithstanding anything to the contrary contained herein, the purchase or redemption by the Company of any of the capital stock of any class, in any manner permitted by law, shall not, for the purposes hereof, be regarded as a Liquidation Event. No holder of Series E Convertible Preferred Stock shall be entitled to receive any amounts with respect thereto upon any Liquidation Event other than the amounts provided for herein.The Series E Convertible Preferred Stock shall rank, as to rights upon a Liquidation Event, pari passu to the Series D Convertible Preferred Stock of the Company and shall rank senior and prior to (i) the Common Stock and (ii) each other class or series of capital stock of the Company hereafter created which does not expressly rank pari passu with or senior to the Series E Convertible Preferred Stock, as applicable. 5 (5) Dividends. (a) During the two (2) year period commencing after the final issuance date, holders of Series E Convertible Preferred Stock shall be entitled, when, as and if declared by the Board of Directors out of funds of the Company legally available therefore, to receive cumulative dividends, at the discretion of the Company, at the rate per annum of 8.0% per share on the Original Issue Price (equivalent to $10.00 per annum per share), payable quarterly in arrears (the “Dividend Rate”)” on January 1, April 1, July 1 and October 1 of each year, commencing April 1, 2010 (the “Dividend Payment Date"). Dividends payable for each full dividend period will be computed by dividing the Dividend Rate by four and shall be payable in arrears on each Dividend Payment Date (commencing April 1, 2010) for the quarterly period ending immediately prior to such Dividend Payment Date, to the holders of record of Series E Convertible Preferred Stock at the close of business on the Dividend Record Date applicable to such Dividend Payment Date. Such dividends shall be cumulative from the most recent date as to which dividends shall have been paid on the Series E Convertible Preferred Stock or, if no dividends have been paid, from the date on which the Company accepts payment of the Original Issue Price from the Holder (the "Issue Date") (whether or not in any dividend period or periods the Board of Directors shall have declared such dividends or there shall be funds of the Company legally available for the payment of such dividends) and shall accumulate on a day-to-day basis, whether or not earned or declared, from and after the Issue Date. Dividends payable for any partial dividend period shall be computed on the basis of days elapsed over a 360-day year consisting of twelve 30-day months. Accumulated unpaid dividends accrue and cumulate dividends at the annual rate of 8.0% and are payable in the manner provided in this Section 5. (b) Dividends shall be payable at the option of the Company in cash, in-kind in the form of shares of Series E Convertible Preferred Stock or, beginning six months after the issuance date at the Company’s option, by converting the cash amount of such dividends into Common Stock, par value $0.001 per share (the “Common Stock”), based on the value of the Common Stock determined by the daily volume weighted average price per share of the Common Stock on its principal trading market (the “VWAP ”) for the twenty (20) day Trading Day (as defined below) period ending on the Trading Day (as defined below) immediately preceding the Dividend Payment Date (as defined above), of the Company, provided, that, if any such Dividend Payment Date is not a Business Day (as defined below), then any such dividend shall be payable on the next Business Day. The term “Business Day” means any day other than a Saturday, a Sunday or a day on which banking institutions in the New York, New York are authorized or required by law to be closed.The term “Trading Day” means any day on which the Common Stock is traded on its principal market. In no event shall a dividend be paid in shares of Common Stock if such shares are not immediately saleable by persons who are not "affiliates," as that term is defined in Rule 144 under the Securities Act, without being subject to any additional holding period, volume restriction or method of sale requirements. However, the Company may pay a dividend in Common Stock even if such shares are not immediately saleable without restriction by affiliates. 6 (c) Holders of shares of Series E Convertible Preferred Stock shall not be entitled to any dividends, whether payable in cash, property or stock, in excess of full cumulative dividends. (d) Holders of shares of Series E Convertible Preferred Stock at the close of business on March 15, June 15, September 15 and December 15 of each year (a "Dividend Record Date") will be entitled to receive the dividend payment on those shares on the immediately following Dividend Payment Date notwithstanding the subsequent conversion thereof or the Company’s default in payment of the dividend due on that Dividend Payment Date. (e) In any case where any Dividend Payment Date or Conversion Date of any Series E Convertible Preferred Stock shall not be a business day, at any place of payment, then payment of dividends and conversion of Series E Convertible Preferred Stock need not be made on such date, but may be made on the next succeeding business day at such place of payment with the same force and effect as if made on the dividend payment date or Conversion Date; and no dividends shall accumulate on the amount so payable for the period from and after such Dividend Payment Date or Conversion Date, as the case may be, to such business day. (6) Amendments and Changes. As long as any of the Series E Convertible Preferred Stock shall be issued and outstanding, the Company shall not, either directly or indirectly through merger, consolidation, amendment or otherwise, without first obtaining the approval (by vote or written consent as provided by law) of the holders of more than fifty percent (50%) of the outstanding shares of Series E Convertible Preferred Stock: (a)amend, alter or repeal any provision of the Company’s Certificate of Incorporation or this Certificate of Designations, Preferences and Rights if such action would adversely alter the rights, preferences, privileges or powers of, or restrictions provided for the benefit of the Series E Convertible Preferred Stock; 7 (b) increase or decrease (other than for decreases resulting from the conversion of the Series E Convertible Preferred Stock) the authorized number of shares of Series E Convertible Preferred Stock; (c) authorize, create (by reclassification or otherwise) or obligate itself to issue any new class or series of shares having rights, preferences or privileges with respect to payments upon a Liquidation Event senior to the Series E Convertible Preferred Stock; or (d) take any action that results in the redemption of any shares of CommonStock (other than repurchases of Common Stock issued to or held by employees, officers, directors or consultants of the Company or its subsidiaries (i) upon termination of their employment or services pursuant to agreements providing for the right of said repurchase, or (ii) pursuant to rights of first refusal contained in agreements providing for such right). (7) Right to Exchange Series E Convertible Preferred Stock in Future Offerings For the next offering of Common Stock or other securities convertible into or exchangeable for Common Stock (the “New Offering”) consummated within 24 months after the final closing of the offering pursuant to which the Series E Convertible Preferred Stock was issued (the “Offering”), the holders of the Series E Convertible Preferred Stock shall have a pro-rata right to cancel and exchange all or part of their Series E Convertible Preferred Stock for an equal dollar amount (based on the liquidation preference of, plus the amount of accrued but unpaid dividends, if any, on the Series E Convertible Preferred Stock) of the New Offering. Holders of the Series E Convertible Preferred Stock shall receive at least ten (10) Business Days (as defined below) notice of each such New Offering and shall have ten (10) Trading Days (as defined below) to exercise their right of exchange with respect to such New Offering. After receipt of such notice of a New Offering and the expiration of the ten (10) Trading Day period to exercise their exchange rights, the right to exchange shall expire and not be available for any subsequent offerings. The term “Business Day” means any day other than a Saturday, a Sunday or a day on which banking institutions in the New York, New York are authorized or required by law to be closed.The term “Trading Day” means any day on which any shares of Common Stock are actually traded on the principal market for the Common Stock. (8) Redemption. The Series E Convertible Preferred Stock is not redeemable. (9) Lost or Stolen Certificates. Upon receipt by the Company of evidence reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of any Preferred Stock Certificates representing the Series E Convertible Preferred Stock, and, in the case of loss, theft or destruction, of any indemnification undertaking by the holder to the Company in customary form and, in the case of mutilation, upon surrender and cancellation of the Series E Convertible Preferred Stock Certificate(s), the Company shall execute and deliver new preferred stock certificate(s) of like tenor and date. 8 (10) Notices . Whenever notice is required to be given under this Certificate of Designations, Preferences and Rights, unless otherwise provided herein, such notice shall be given in accordance with the notice provisions set forth in the subscription agreements pursuant to which the Series E Convertible Preferred Stock were issued. The Company shall provide such holder of Series E Convertible Preferred Stock with written notice at least ten (10) days prior to the date on which the Company closes its books or takes record with respect to any pro rata subscription offer to holders of Common Stock. IN WITNESS WHEREOF, the Company has caused this Certificate of Designation, Preferences and Rights to be signed by Chuck Mache, its President, this 22nd day of March, 2010. AMERICAN TONERSERV CORP. By: /s/ Chuck Mache Name: Chuck Mache Title: President 9
